Citation Nr: 0521875	
Decision Date: 08/11/05    Archive Date: 08/19/05

DOCKET NO.  00-12 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for additional left hip 
disability, as a result of VA surgical treatment during 
hospitalization from February 22, 1972, through March 3, 
1972.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 decision that denied service 
connection for a hip condition (then characterized as 
bilateral) as not well grounded.  The veteran filed a notice 
of disagreement (NOD) in April 2000, and the RO issued a 
statement of the case (SOC) in June 2000.  The veteran filed 
a substantive appeal, perfecting his appeal, later that same 
month.

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and its implementing regulations (see 38 U.S.C.A. §§ 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 (2004)), the RO 
readjudicated the veteran's claim in November 2001.  
Consistent with the veteran's assertions and the record, the 
RO then recharacterized the appeal as encompassing the issue 
on the title page, and denied the claim for compensation 
benefits, under 38 U.S.C.A. § 1151, on the merits. 

In June 2002, the veteran testified during a hearing before 
RO personnel; the transcript of that hearing is of record.  
The July 2002 supplemental SOC (SSOC) reflects the RO's 
continued denial of the claim on appeal.

In December 2002, the Board undertook additional development 
of the claim pursuant to the provisions of 38 C.F.R. § 19.9 
(2002) and Board procedures then in effect.  Later, the 
provision of 38 C.F.R. § 19.9 that purported to confer upon 
the Board jurisdiction to adjudicate claims on the basis of 
evidence developed by the Board, but not reviewed by the RO, 
was held to be invalid.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Thus, in September 2003, the Board remanded the matter on 
appeal to the RO for initial consideration of the recently 
developed evidence and further action.  After accomplishing 
some of the requested actions, the RO continued the denial of 
the claim for compensation benefits, under 38 U.S.C.A. § 1151 
(as reflected in the April 2005 SSOC), and returned the 
matter to the Board.  

For reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on his part, is required.

As a final preliminary matter, the Board notes that, in 
correspondence received in April 2002, the veteran's 
representative appeared to raise the issue of an increased 
rating for the veteran's service-connected post-traumatic 
stress disorder (PTSD).  As that issue has not been 
adjudicated by the RO, it is not properly before the Board; 
hence, it is referred to the RO for appropriate action.  


REMAND

Unfortunately, the claims file reflects that further remand 
of the claim for compensation benefits under 38 U.S.C.A. 
§ 1151 is warranted, even though such will, regrettably, 
further delay an appellate decision on the claim on appeal.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West,        11 Vet. App. 268, 271 (1998).   

The primary goals of the Board's December 2002 development 
and September 2003 remand was to obtain the veteran's 
complete medical records of his hospitalization at the VA 
Medical Center (VAMC) in Pittsburgh, Pennsylvania, from 
February 22, 1972, through March 3, 1972; and to obtain 
medical information needed to resolve the claim on appeal, 
either via a supplemental opinion from a prior examiner, or 
by arranging for the veteran to undergo further examination.  
The RO arranged for the veteran to undergo VA orthopedic 
examination, which was conducted in February 2005; however, 
the VAMC records pertaining to the veteran's hospitalization 
from February 22, 1972, through March 3, 1972-to include 
doctors' orders, operation reports (including bone marrow 
biopsy reports), progress notes, nurses' notes, consultation 
reports, and imaging reports, which are deemed relevant to 
the veteran's claim on appeal-have not been associated with 
the claims file.  The claims file also reflects, no 
indication, in writing, that these pertinent records are 
unavailable.  Hence, pursuant to Stegall, a remand for RO 
compliance with the directives of the prior remand is 
warranted.  

The record also reflects that the veteran may have received, 
and may be receiving, additional evaluation and/or treatment 
of the hip from Pittsburgh VAMC; hence, while the matter is 
in remand status, the RO should also obtain from that 
facility all records of post-hospitalization outpatient 
follow-up treatment during 1972, any outstanding records of 
medical evaluation and/or treatment of the veteran's hip 
since June 2000.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Hence, the RO should obtain all outstanding, pertinent 
records from the Pittsburgh facility (identified above), 
following the current procedures set forth in 38 C.F.R. 
§ 3.159 (2004).

After associating with the claims file available copies of 
the aforementioned records, consistent with the prior remand, 
the RO should obtain a supplemental, or additional, medical 
opinion, based on a review of all pertinent medical records, 
as to whether there is any additional left hip disability as 
a result of surgical treatment, to include the bone marrow 
biopsy, during the veteran's hospitalization from 
February 22, 1972, through March 3, 1972; and if so, whether 
the proximate cause of any additional left hip disability was 
negligence or fault on the part of VA, or an event not 
reasonably foreseeable.  See 38 C.F.R. § 3.361 (2004).  As 
only a competent medical opinion on these matters raised 
above is sought, the RO should first attempt to obtain a 
supplemental medical opinion from the February 2005 examiner.  
The RO should only arrange for the veteran to undergo 
examination if the prior examiner is either unavailable, or 
is unable to answer the questions posed without examining the 
veteran.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should request from the 
Pittsburgh VAMC (or other appropriate 
source) all electronically-maintained 
and/or handwritten records pertaining to 
the e veteran's hospitalization from 
February 22, 1972, to March 3, 1972.  
These records should specifically include 
all doctors' orders, operation reports 
(including bone marrow biopsy reports), 
progress notes, nurses' notes, 
consultation reports, and imaging 
reports.  If these records are 
unavailable-to include if the records 
have been irretrievably lost, and that 
further efforts to obtain them are not 
justified-written confirmation to that 
effect must be associated with the claims 
file.  The RO should also request all 
records of post-hospitalization 
outpatient follow-up treatment during 
1972, and complete clinical records of 
any evaluation and/or treatment for a 
left hip disability from June 2000 to the 
present date, following the procedures 
set forth in 38 C.F.R. § 3.159 (2004).  
All records and/or responses should be 
associated with the claims file. 

2.  After all available records are 
associated with the veteran's claims 
file, to include the complete records of 
VA hospitalization from February 22, 
1972, through March 3, 1972 (or written 
documentation of their unavailability), 
the RO should forward the claims file for 
review and a supplemental opinion from R. 
Rohde, M.D., at the Pittsburgh VAMC, the 
VA physician that examined the veteran in 
February 2005.  Dr. Rohde should offer a 
supplemental opinion as to whether, based 
upon her review of the additional 
evidence received, whether her prior 
opinion should be reversed or revised.  
In rendering the supplemental opinion, 
Dr. Rohde should specifically address 
whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that the veteran has 
additional left hip disability that was 
caused by surgical treatment, to include 
the bone marrow biopsy, during VA 
hospitalization from February 22, 1972, 
through March 3, 1972; and if so, whether 
the proximate cause of such additional 
left hip disability was (a) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of the VA in furnishing the 
surgical treatment, or (b) an event not 
reasonably foreseeable.  The physician 
should set for the complete rationale for 
the conclusions reached should be set 
forth in a printed (typewritten) report.

The RO should arrange for the veteran to 
undergo examination only if Dr. Rohde is 
not available, or is unable to provide 
the requested opinion without examining 
the veteran.  

2.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for 
compensation benefits, under 38 U.S.C.A. 
§ 1151, in light of all pertinent 
evidence and legal authority. 

4.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes discussion 
of any additional legal authority 
considered, and clear reasons and bases 
for all determinations, and afford them 
the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).




